Citation Nr: 1418955	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  07-12 808	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2. Entitlement to service connection for a right foot disorder.

3. Entitlement to service connection for a left foot disorder.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to service connection for a lumbar spine disorder, to include as secondary to a knee disorder.

7. Entitlement to service connection for a left hand disorder, to include the left index and middle fingers.

8. Entitlement to a compensable evaluation for residuals of the left fourth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to July 1955.  He recived the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2009, and again at a Board Central Office hearing in Washington, DC in March 2013.  

A prior Board issuance of June 2013 denied claims then pending on appeal for service connection for bilateral hearing loss, and service connection for tinnitus,               as well as increased initial rating for right inguinal scar, and for Clear and Unmistakable Error (CUE) in a prior July 1959 rating decision; awarded a partial grant of the claim for increased rating for the ilio-inguinal nerve disability; and reopened previously denied claims for service connection for a left hand disorder, left knee disorder and lumbar spine disorder, remanding the underlying claims on their respective merits for further evidentiary development.  Remaining claims for entitlement to service connection for a right hip disorder, a bilateral foot disorder and sinusitis, and increased rating for fourth left finger disability were also remanded.   

Following additional development action by the RO (through the Appeals Management Center (AMC)), the September 2013 Supplemental Statement of the Case (SSOC) continued the denial of the remanded claims.  The matter has since returned to the Board.  

Since that time, it has come to the attention of the Board that the Veteran passed away during pendency of the appeal.  The Veteran's surviving spouse has provided February 2014 correspondence in part requesting continued consideration of this appeal on the merits.  Whereas the Board's must dismiss the Veteran's original appeal at this juncture, the Veteran's surviving spouse is directed to the applicable procedures for substitution of a claimant denoted below should she wish to pursue this action herself.   


FINDING OF FACT

In February 2014, the Board received notification through a Social Security Administration (SSA) computer database that the Veteran had died earlier that month.







CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
SARAH B. RICHMOND
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


